DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
The Amendment filed 3/10/2021 has been entered.  Claims 1-6 are pending in the application with claim 1 amended.  The previous 35 USC 112 rejection of claims 1-6 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rocco (US Patent No. 4,834,702).

In regard to claim 1, Rocco discloses a device (5, Fig. 4) for gripping an endoscopic insertion tube (the device is capable of gripping an endoscopic insertion tube), comprising:
a first arm (7) having a proximal end and a distal end (see annotated Fig. 4 below), the first arm having a first aperture (8a) and a first jaw (10) with a first concave surface (10a), the first jaw located between the proximal and distal ends of the first arm, the first aperture formed in the first arm between the proximal end and the first jaw (see annotated Fig. 4 below), the first aperture capable of passing the endoscopic insertion tube therethrough (an endoscopic insertion tube is capable of being inserted through the first aperture); and 
a second arm (6) having a proximal end and a distal end (see annotated Fig. 4 below), the second arm having a second aperture (11a) and a second jaw (9) with a second concave surface (9a), the second jaw located between the proximal and distal ends of the second arm, the second aperture formed in the second arm between the second jaw and the distal end of the second arm (see annotated Fig. 4 below), the second aperture capable of passing the endoscopic insertion tube therethrough (an endoscopic insertion tube is capable of being inserted through the first aperture);
(the first and second arms both have substantially similar shapes, such as having an L-shaped cross-section);
wherein the first arm is hingedly coupled to the second arm at the respective proximal ends such that the first jaw is capable of being moved towards the second jaw to engage the endoscopic insertion tube between the first and second concave surfaces at a point between the first and second apertures (the first and second jaws are movable relative to each other due to the elasticity of the material of the device in order for the jaws to engage an endoscopic insertion tube, see annotated Fig. 4);
wherein, when the endoscopic insertion tube is engaged between the first and second jaws, a rotation of the endoscope insertion tube aligns with a rotation of a forearm of a user of the device (this is an intended use limitation, wherein rotation of the endoscope insertion tube is capable of being aligned with a rotation of a forearm of a user of the device when the insertion tube is grasped by the jaws).

    PNG
    media_image1.png
    770
    892
    media_image1.png
    Greyscale

In regard to claim 2, Rocco teaches in which the first and second apertures are elongated and the first aperture lies closer to the hinged connection than the second aperture (see annotated Fig. 4 above).

In regard to claim 3, Rocco teaches in which the first and second jaw are placed opposed to one another (see annotated Fig. 4 above).

In regard to claim 4, Rocco teaches in which, when the endoscopic insertion tube is engaged between the first and second concave surfaces, movement of the endoscopic insertion tube through the first and second apertures is prevented (the jaws are capable of engaging an endoscopic insertion tube such that it’s prevented from moving depending on the pressure applied by the jaws).

In regard to claim 5, Rocco teaches in which the first and second concave surfaces are configured to fit around a perimeter of the endoscopic insertion tube (the concave surfaces are capable of fitting around a perimeter of an endoscopic insertion tube).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laszczower (US Patent No. 4,453,295) in view of Rocco (US Patent No. 4,834,702).

In regard to claim 1, Laszczower discloses a device (Figs. 1-3) for gripping an endoscopic insertion tube (the device is capable of gripping an endoscopic insertion tube), comprising:
a first arm (Wo) having a proximal end and a distal end (see annotated Fig. 2 below), the first arm having a first aperture (10) and a first jaw (8), the first jaw located between the proximal and distal ends of the first arm, the first aperture formed in the first arm between the proximal end and the first jaw (see annotated Fig. 2 below), the first aperture capable of passing the endoscopic insertion tube therethrough (an endoscopic insertion tube is capable of being inserted through the first aperture); and 
a second arm (Wu) having a proximal end and a distal end (see annotated Fig. 2 below), the second arm having a second aperture (11) and a second jaw (8), the second jaw located between the proximal and distal ends of the second arm, the second aperture formed in the second arm between the second jaw and the distal end (see annotated Fig. 2 below), the second aperture capable of passing the endoscopic insertion tube therethrough (an endoscopic insertion tube is capable of being inserted through the first aperture);
wherein the first arm is hingedly coupled to the second arm at the respective proximal ends such that the first jaw is capable of being moved towards the second jaw to engage the endoscopic insertion tube at a point between the first and second apertures (Figs. 1-2);
wherein the first arm has a first shape and the second arm has a second shape, wherein the first shape is substantially similar to the second shape (the first and second arms both have substantially similar shapes, such as having an L-shaped cross-section);
wherein, when the endoscopic insertion tube is engaged between the first and second jaws, a rotation of the endoscope insertion tube aligns with a rotation of a forearm of a user of the device (this is an intended use limitation, wherein rotation of the endoscope insertion tube is capable of being aligned with a rotation of a forearm of a user of the device when the insertion tube is grasped by the jaws).
Laszczower is silent with respect to the first and second jaws comprising concave surfaces for engaging the endoscopic insertion tube.
Rocco teaches a spring clamp (5, Figs. 3-4) configured to be used with a catheter (2).  The spring through holes (8a, 11a) enabling insertion of the catheter (2) within the spring (5) and contains arms (6, 7) having gripping areas (9, 10), wherein the (9a,10a) for clamping on the catheter when the arms (6, 7) are compressed towards each other (Col. 3, Lines 47-60).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the jaws (8) of Laszczower with the concave surfaces (9a,10a) of Rocco to aid in positioning the tubular member with respect to the jaws to ensure proper clamping of the tubular member when the jaws are compressed towards one another.


    PNG
    media_image2.png
    472
    783
    media_image2.png
    Greyscale

In regard to claim 2, Laszczower teaches in which the first and second apertures are elongated and the first aperture lies closer to the hinged connection than the second aperture (see annotated Fig. 2 above).

In regard to claim 3, Laszczower teaches in which the first and second jaw are placed opposed to one another (see annotated Fig. 2 above).

In regard to claim 4, Laszczower teaches in which, when the endoscopic insertion tube is engaged between the first and second concave surfaces, movement of the endoscopic insertion tube through the first and second apertures is prevented (the jaws are capable of engaging an endoscopic insertion tube such that it’s prevented from moving depending on the pressure applied by the jaws).

In regard to claim 5, Laszczower and Rocco teaches in which the first and second concave surfaces are configured to fit around a perimeter of the endoscopic insertion tube (the concave surfaces are capable of fitting around a perimeter of an endoscopic insertion tube).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laszczower (US Patent No. 4,453,295) in view of Rocco (US Patent No. 4,834,702), as applied to Claim 1, and further in view of Borgman (US Patent Application Publication No. 2004/0267305).

In regard to claim 6, Laszczower is silent with respect to wherein one of the first and second arms comprises a tongue at its proximal end, wherein the other of the first and second arms comprises slot at its proximal end, the tongue fitting within the slot to hingedly connect the first arm to the second arm.
Borgman teaches a tube clamping device (21, Fig. 1) comprising a first arm (22) and second arm (23) that are attached to one another by a shaft (27) enabling the arms to pivot with respect to each other about an axis (25) of the shaft, wherein a portion of the first arm (22) fits within a recess of the second arm (23).  A tube (82) can be inserted through a hole (81) within the first arm (22) and clamped by first and second rollers (29, 49) at ends of the first and second arms (Fig. 1).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the articulation joint (3) being a point of weakness of Laszczower with the articulation joint (27) being a shaft acting as a pivot axis as taught by Borgman as a matter of design choice since providing the first and second arms with the shaft as an attachment mechanism acting as a pivot axis would increase the structural integrity of the articulation joint, rather than a point of weakness as taught by Laszczower.  Furthermore, there being no unexpected results in substituting the point of weakness as taught by Laszczower with the shaft acting as the pivot axis as taught by Borgman.   

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.
Applicant argues:
“Rocco fails to disclose or teach the claimed invention. For example, independent claim 1 recites, inter alia: “a first arm having a proximal end and a distal end, the first arm having a first aperture and a first jaw with a first concave surface, the first jaw located between the proximal and distal ends of the first arm, the first aperture formed in the first arm between the proximal end and the first jaw, the first aperture capable of passing the endoscopic insertion tube therethrough; and a second arm having a proximal end and a distal end, the second arm having a second aperture and a second jaw with a second concave surface, the second jaw located between the proximal and distal ends of the second arm, the second aperture formed in the second arm between the second jaw and the distal end of the second arm, the second aperture capable of passing the endoscopic insertion tube therethrough; wherein the first arm has a first shape and the second arm has a second shape, wherein the first shape is substantially similar to the second shape.””

The examiner disagrees since the recitation of “substantially similar shapes” does not require the first and second arms to be symmetrical in shape, but merely that the shapes resemble one another.  Fig. 4 of Rocco illustrates the first and second arms both having generally L-shaped cross-sections and therefore the shapes resemble one another, even though they’re not identical.
Applicant argues: 
“Laszczower, alone or in combination with Rocco, does not disclose, teach, or suggest the claimed invention.
For example, independent claim 1 recites, inter alia: “a first arm having a proximal end and a distal end, the first arm having a first aperture and a first jaw with a first concave surface, the first jaw located between the proximal and distal ends of the first arm, the first aperture formed in the first arm between the proximal end and the first jaw, the first aperture capable of passing the endoscopic insertion tube therethrough; and a second arm having a proximal end and a distal end, the second arm having a second aperture and a second jaw with a second concave surface, the second jaw located between the proximal and distal ends of the second arm, the second aperture formed in the second arm between the second jaw and the distal end of the second arm, the second aperture capable of passing the endoscopic insertion tube therethrough; wherein the first arm has a first shape and the second arm has a second shape, wherein the first shape is substantially similar to the second shape.”
Laszczower fails to disclose or teach such limitations. As previously discussed, Rocco also fails to disclose or teach such limitations. Likewise, the combination of Laszczower with Rocco fail to disclose, teach, or suggest these limitations.”

The examiner disagrees since the recitation of “substantially similar shapes” does not require the first and second arms to be symmetrical in shape, but merely that the shapes resemble one another.  Figs. 1-2 of Laszczower illustrates the first and second arms both having generally L-shaped cross-sections and therefore the shapes resemble one another, even though they’re not identical.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        March 13, 2021